Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 1 of 11 Page ID #:641




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   Matthew P. Kelly (SBN 224297)
     PERKOWSKI LEGAL, PC
 3   445 S. Figueroa Street, Suite 3100
     Los Angeles, CA 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Defendants OKULARITY, INC. and JON NICOLINI
 6   David Quinto (Bar No. 106232)
     Joanna Ardalan (Bar No. 285384)
 7   jardalan@onellp.com
     ONE LLP
 8   9301 Wilshire Boulevard, Penthouse Suite
     Beverly Hills, CA 90210
 9   Telephone: (310) 866-5157
10   Peter R. Afrasiabi (Bar No. 193336)
     pafrasiabi@onellp.com
11   ONE LLP
     4000 MacArthur Boulevard, East Tower Suite 500
12   Newport Beach, CA 92660
     Telephone: (949) 502-2870
13
     Attorneys for Defendants BACKGRID USA, INC., SPLASH
14   NEWS AND PICTURE AGENCY, LLC, and XPOSURE PHOTO
     AGENCY, INC.
15

16                            UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
     ENTTECH MEDIA GROUP LLC,                   Case No. 2:20-cv-06298 JWH (Ex)
19
                 Plaintiff,                     Hon. John W. Holcomb
20
     v.                                         DEFENDANTS’ JOINT REPLY
21                                              MEMORANDUM OF POINTS &
     OKULARITY, INC. et al.,                    AUTHORITIES IN SUPPORT OF
22                                              MOTION FOR SANCTIONS
                 Defendants.
23                                              Date:               October 26, 2020
                                                Time:               9:00 a.m.
24                                              Place:              TBD
25                                              Compl. filed:       July 15, 2020
26                                              No Trial Date Set
27

28


                   REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 2 of 11 Page ID #:642




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendants’ motion identified some 17 different allegations in the First
 4   Amended Complaint (“FAC”), grouped into seven categories, that lacked a
 5   reasonable inquiry and evidentiary support. For many of them, Robert Tauler and
 6   Tauler Smith LLP (together, “Tauler”) had information—orally and in writing—that
 7   directly contradicted the allegations in the FAC. Nevertheless, Tauler filed the FAC
 8   with those baseless allegations anyway.
 9         In a scattershot Opposition, Tauler makes no effort to explain the factual
10   grounds for its allegations. Tauler doesn’t address three of the seven categories that
11   Defendants offered as a basis for sanctions. Two others were addressed inadequately.
12   For the two most important categories of factually deficient allegations—namely, that
13   Okularity did not conduct a fair-use analysis before sending DMCA take-down
14   notices to Instagram, and that those notices were produced and sent automatically—
15   Tauler fails to explain why it filed the FAC even though it was provided with facts
16   showing that its allegations were factually baseless. There is no justification.
17         Tauler argues that determining whether its allegations have factual support can
18   be determined only after discovery. That’s not how it works. Tauler needs some
19   evidentiary support for its allegations before it makes them and presents them to the
20   Court. But leaving that aside, discovery won’t help Tauler here because the key facts
21   necessary to decide this motion aren’t subject to any dispute: Tauler had information
22   in its possession, including information provided by Defendants, that contradicted a
23   significant portion of its FAC—nearly 30% (17 allegations out of 57) of the entire
24   pleading. Despite having that information, Tauler conducted no additional
25   investigation or inquiry; instead, it filed the FAC with those baseless factual
26   allegations. That is textbook sanctionable conduct. The Court should grant the
27   motion.
28
                                                 1
                    REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 3 of 11 Page ID #:643




 1   II.    ARGUMENT
 2          A.      The Ninth Circuit has rejected ENTtech’s argument that the
 3                  Photographs are not copyrightable.
 4          ENTtech’s primary argument—in reality, about five pages of “facts,” nearly all
 5   of which pertain to another case—appears to be that the Photographs are not
 6   sufficiently original to be copyrightable. (Br. at 1-5.) The Ninth Circuit has squarely
 7   rejected this argument (which ENTtech has not pleaded in any event).
 8          Addressing the threshold for copyrightability, in Feist Publications, Inc. v.
 9   Rural Telephone Service Co., Inc., 499 U.S. 340, 111 S. Ct. 1282, 113 L. Ed. 2d 358
10   (1991), the Supreme Court held that “[t]he sine qua non of copyright[ability] is
11   originality” and that “[o]riginal, as the term is used in copyright, means only that the
12   work was independently created by the author (as opposed to copied from other
13   works), and that it possesses at least some minimal degree of creativity.” Id. at 345
14   (citation omitted). The Supreme Court described this requisite degree of creativity as
15   “extremely low; even a slight amount will suffice. The vast majority of works make
16   the grade quite easily, as they possess some creative spark, ‘no matter how crude,
17   humble or obvious’ it might be.” Id. (citation omitted).
18          Applying this standard to photography, the Ninth Circuit has stated that
19   “[w]hen this articulation of the minimal threshold for copyright protection is
20   combined with the minimal standard of originality required for photographic works,
21   the result is that even the slightest artistic touch will meet the originality test for a
22   photograph.” Ets-Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1076 (9th Cir. 2000).
23   The Ninth Circuit in essence held that photography automatically meets the standard:
24               In assessing the “creative spark” of a photograph, we are reminded
                 of Judge Learned Hand’s comment that “no photograph, however
25               simple, can be unaffected by the personal influence of the
                 author.” This approach, according to a leading treatise in the
26               copyright area, “has become the prevailing view,” and as a result,
                 “almost any[] photograph may claim the necessary originality to
27               support a copyright merely by virtue of the photographers’ [sic]
                 personal choice of subject matter, angle of photograph, lighting,
28               and determination of the precise time when the photograph is to be
                 taken.” This circuit is among the 2majority of courts to have
                      REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 4 of 11 Page ID #:644



               adopted this view. Thus, we have noted that “courts have
 1             recognized repeatedly that the creative decisions involved in
               producing a photograph may render it sufficiently original to be
 2             copyrightable and ‘have carefully delineated selection of subject,
               posture, background, lighting, and perhaps even perspective alone
 3             as protectable elements of a photographer’s work.’”
 4   Id. at 1076-77 (citations omitted) (emphasis added) (alterations in original).
 5         Candid photos are not devoid of copyright protection. See Morris v. Young,
 6   925 F. Supp. 2d 1078, 1083 (C.D. Cal. 2013) (photos of band performing on stage
 7   protected by copyright); see also Monge v. Maya Magazines, Inc., 688 F.3d 1164,
 8   1177 (9th Cir. 2012) (photographs of a secret celebrity wedding considered creative
 9   and entitled to copyright protection). Indeed, courts across the country have had no
10   trouble concluding that paparazzi photographs, like the ones at issue here, are
11   deserving of copyright protection. E.g., Balsley v. LFP, Inc., 691 F.3d 747, 760 (6th
12   Cir. 2012) (paparazzo did not “direct [the subject] or create the background for the
13   images,” but did have “control over the exposure of the film (i.e., shutter speed and
14   flash settings), used … artistic skill to edit the pictures for size, color, and clarity, and
15   chose which images to publish based on the allurement of the subject.”); Barcroft
16   Media, Ltd. v. Coed Media Group, Ltd., 297 F. Supp. 3d 339, 352 (S.D.N.Y. 2017)
17   (paparazzi photography “certainly involves skill and is not devoid of expressive
18   merit”); Ferdman v. CBS Interactive Inc., 342 F. Supp. 3d 515 (S.D.N.Y. 2020)
19   (rejecting fair use defense as to paparazzi photographs); Sands v. CBS Interactive
20   Inc., No. 18-cv-7345 (JSR), 2019 WL 1447014 (S.D.N.Y. Mar. 13, 2019) (defendant
21   infringed paparazzi photographs); Baraban v. Time Warner, Inc., No. 99 Civ. 1569
22   JSM, 2000 WL 358375, at *4 (S.D.N.Y. 2000).
23         Tauler provides no authority for its novel proposition that paparazzi
24   photographs are not copyrightable. It cites only two cases; both are contrary to
25   Tauler’s point. In Galvin v. Illinois Republican Party, 130 F. Supp. 3d 1187 (N.D. Ill.
26   2015), the parties “did not dispute” that a copyright claim was adequately pleaded,
27   including the element of a valid copyright. Id. at 1191. The decision there turned on
28   fair use, not copyrightability. Likewise, Tauler’s parenthetical quotation of Fitzgerald
                                                   3
                     REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 5 of 11 Page ID #:645




 1   v. CBS Broadcasting, Inc., 491 F. Supp. 2d 177 (D. Mass. 2007), demonstrates that
 2   the paparazzi-style photograph there was entitled to protection. See id. at 188
 3   (photograph “exercised no more than the minimum authorial decision-making
 4   necessary to make a work copyrightable”).1
 5         Like the allegations of the First Amended Complaint (“FAC”), Tauler’s
 6   assertion that the Photographs here are not copyrightable is baseless. The
 7   Photographs are registered, and are sufficiently creative and original—enough so that
 8   ENTtech decided they were worth copying and distributing to hundreds of thousands
 9   of its followers. Even if Tauler is right, though, that outcome does not help it here,
10   where Defendants seek sanctions based on factual allegations in the FAC for which
11   Tauler had no evidentiary support. As set forth below, the rest of Tauler’s Brief does
12   not provide justification for those unfounded allegations either.
13         B.     Tauler does not adequately address any of the allegations that lack
14                evidentiary support.
15         Defendants raised seven categories of allegations that Tauler made without
16   adequate evidentiary support. Tauler spends fewer than three pages of briefing
17   attempting to wave away those concerns. Tauler even fails to address some
18   deficiencies, and none of its arguments justify its baseless allegations.
19                1. Tauler tacitly concedes having no basis to allege that Okularity
20                   did not consider fair use.
21         The first ground for sanctions in Defendants’ motion is that Tauler had no
22   evidentiary basis to allege that Okularity did not consider fair use before sending
23   DMCA take-down notices. Tauler does not address this issue at all, thus conceding
24   that it had no basis to make those allegations.
25         Tauler’s brief contains no arguments justifying its baseless allegations on this
26   issue. At most, Tauler states (in the Section labeled “Facts”) that the Photographs are
27   1
      Significantly, the Photographs at issue here are timely registered. That means the
     copyright carries a presumption of validity, which ENTtech would have the burden to
28   disprove. See 17 U.S.C. § 410.
                                                  4
                    REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 6 of 11 Page ID #:646




 1   not entitled to copyright protection—which again is legally baseless—and that the
 2   “lack of creativity” is one element of the fair-use analysis. That partial recitation of
 3   fair-use principles falls well short of addressing fair use in total. But even more
 4   significantly, Tauler’s discussion wholly fails to address the matter raised in the
 5   Motion: Nicolini told Tauler that Okularity considered fair use before sending the
 6   DMCA take-down notices (Nicolini Decl. ¶ 7), so Tauler had no basis to allege
 7   otherwise. The failure to address this issue is a tacit admission that it is true.
 8          But the Court need not rely solely on Nicolini’s statement because before
 9   Tauler filed the FAC it had some of the fair-use analysis performed by Okularity:
10   Tauler had the DMCA take-down notices themselves, and those notices contain a
11   substantial fair-use analysis. (Nicolini Decl., Ex. D.) Though Tauler claims that
12   Okularity would not turn them over, we know that Tauler had the take-down notices
13   because he filed counter-notifications to them, and those counter-notifications contain
14   the fair-use analysis. (Id.)
15          Second, Defendants sent Tauler a letter on August 5, 2020, fully informing
16   Tauler that Okularity considered fair use. (Perkowski Decl Ex. A.) Under a Section
17   header that read “The Complaint contains factual contentions that lack evidentiary
18   support,” the letter states:
19             You [Tauler] are aware—because Mr. Nicolini told you—of two
               things: that Mr. Nicolini personally reviewed each DMCA notice
20             before it was sent, and that Mr. Nicolini considered fair use before
               sending the DMCA notices. Allegations in the Complaint to the
21             contrary violate your obligation not to sign and present documents
               to the court that contain misrepresentations.
22

23   Id. at 4. Despite the information in this letter, which Tauler subsequently discussed
24   with Defendants’ counsel, Tauler filed the FAC just a few days later and included the
25   same factually baseless allegations. The Ninth Circuit has held that filing a FAC after
26   being informed of factual baselessness of the original complaint is sanctionable. See
27   Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1366 (9th Cir. 1990). This is
28   exactly what Tauler did here.
                                                  5
                     REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 7 of 11 Page ID #:647




 1                2. Tauler filed the FAC despite being told, repeatedly, that the
 2                    DMCA take-down notices were not sent by automated systems.
 3         The second ground for sanctions in Defendants’ motion is that Tauler had no
 4   evidentiary basis to allege that Okularity generated and sent the DMCA take-down
 5   notices using automated systems without human input. Tauler attempts to deflect this
 6   accusation by manufacturing a factual dispute, claiming that he heard Mr. Nicolini
 7   say something different. (Br. at 7-8.) The effort fails.
 8         As above, the Court need not even consider Mr. Nicolini’s statements to
 9   conclude that Tauler’s allegations are sanctionable. That is because, again, Tauler had
10   contrary information in writing before it filed the FAC. Defendants’ August 5 letter
11   informed Tauler “that Mr. Nicolini personally reviewed each DMCA notice before it
12   was sent.” (Perkowski Decl. Ex. A.) If after speaking with Mr. Nicolini on the phone
13   Tauler truly had any misunderstanding about Okularity’s process, that
14   misunderstanding was cleared up no later than August 5. Nevertheless, Tauler filed
15   the FAC and included allegations without factual basis to do so. Again, the Ninth
16   Circuit has said this is sanctionable. See Townsend, 929 F.2d at 1366 (filing amended
17   complaint after being informed of contrary facts, and without doing additional
18   inquiry or investigation, was sanctionable).
19                3. Tauler’s conflicting allegations about Okularity’s agency
20                    relationship cannot be justified by “maybes.”
21         The third ground for sanctions in Defendants’ motion is that Tauler had no
22   evidentiary basis to make conflicting allegations about Okularity’s agency
23   relationship with the Photo Agencies. Tauler argues that both statements could,
24   hypothetically, be true. But that’s not the point. By making these factual allegations
25   in the FAC, Tauler represented to the Court that it had conducted an investigation and
26   had a good-faith basis to conclude that both these allegations are true. But they can’t
27   be reconciled: If it’s “not clear” whether Okularity had the authority to act as an agent
28   for the Photo Agencies, the unqualified allegation that Okularity sent DMCA take-
                                                  6
                    REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 8 of 11 Page ID #:648




 1   down notices as agent for the Photo Agencies has no support. And conversely, if
 2   Okularity sent DMCA take-down notices as the Photo Agencies’ agent, then an
 3   unqualified allegation that it’s “not clear” whether it had that authority has no factual
 4   support. At bottom, whether these allegations can be harmonized by threading a
 5   needle doesn’t address the issue: Tauler did not conduct an adequate investigation to
 6   justify making the allegations.
 7                4. Tauler’s explanation on the number of take-down notices doesn’t
 8                   hold water.
 9         Another ground for sanctions in Defendants’ motion is that Tauler had no
10   evidentiary basis to allege that Okularity sent 48 DMCA take-down notices. Tauler’s
11   explanation is that he referenced a spreadsheet provided by Okularity, which listed 48
12   unique instances of alleged infringement and then, presumably, Tauler assumed that a
13   take-down notice was sent for each one.
14         But that explanation is nonsensical. For one thing, the spreadsheet (Nicolini
15   Decl., Ex. B) clearly shows that about eight infringements took place on Twitter, not
16   Instagram, and about another nine took place on Paper Magazine’s website. (Id.)
17   Obviously, Okularity did not send DMCA take-down notices to Instagram for
18   photographs appearing on other platforms, and Tauler had no evidentiary basis to
19   state otherwise. For another thing, Tauler knows the exact number of DMCA take-
20   down notices because it filed counter-notifications to them. (Nicolini Decl., Ex. D.)
21         Even on the most basic of factual circumstances that form the basis of its
22   claims, Tauler appears to be going for raised eyebrows rather than accuracy.
23   Regardless of the motivation, Tauler’s allegations lacked a reasonable inquiry and
24   evidentiary support and therefore are sanctionable.
25                5. Tauler does not address three other bases for sanctions
26         There are three other bases for sanctions set forth in Defendants’ motion: they
27   are that Tauler had no evidentiary support to allege that Okularity made an
28   extortionate demand of $4.6 million; that Defendants engaged in a fraudulent
                                                 7
                    REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 9 of 11 Page ID #:649




 1   scheme; and that the Photo Agencies filed a separate baseless lawsuit. Tauler does
 2   not address any of these issues, which are alone sufficient to warrant sanctions.
 3         C.     ENTtech does not contest that it filed an inaccurate proof of service.
 4         In its opposition, Tauler admits “it is true” that it was informed that the initial
 5   attempt to serve defendant Splash News was not complete. (Br. at 15.) That notice,
 6   which was sent to Tauler on July 23, 2020, is entitled “Rejection of Service of
 7   Process,” and it states that the service of process “cannot be forwarded to the
 8   intended party.” (Ardalan Decl. Ex. D.) Despite being informed of the rejection,
 9   Tauler filed a Proof of Service on August 6 (ECF 17), nearly two weeks later.
10         Tauler doesn’t dispute any of the above. Inexplicably, Tauler appears to
11   believe that the August 6 proof of service was valid, because it resulted in service of
12   some other entity. But it didn’t—the attempt was rejected, and no one was served.
13   Filing the proof of service is a representation to the Court that service was effected on
14   the party named in the complaint. Tauler knew that wasn’t true but did it anyway.
15   That’s a misrepresentation to the Court, and there’s no question that such conduct is
16   sanctionable.
17         Moreover, despite knowing that service was ineffective, Tauler omitted that
18   fact from discussions with counsel for Defendants. Instead, Tauler maintained the
19   fiction that it had served defendant Splash News even though it had not; before the
20   FAC was filed, Tauler’s position in that regard would even have forced Splash News
21   to respond to the initial complaint to avoid missing a deadline. Tauler also used the
22   improper proof of service to gain leverage, claiming that Splash News did not timely
23   meet and confer on a motion to dismiss, which occurred the same day the proof of
24   service was filed, six days before the deadline to file the motion. (Ardalan Decl. ¶ 2.)
25   And on August 25, long after the initial proof had been stricken, Tauler asked the
26   court to take judicial notice of it. See Backgrid et al. v. ENTtech, 2:20-cv-06803-
27   RSWL (ECF 24, fn.3). Tauler wholly fails to even address this blatant lack of candor.
28   This conduct should not be tolerated.
                                                 8
                     REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 10 of 11 Page ID #:650




  1          Tauler also argues that it filed a valid proof of service a week later, on
  2   August 12, as if doing so negated the previous misrepresentations and omissions. It
  3   doesn’t. Tauler didn’t file the second, proper proof of service because it wanted to
  4   correct the record. It did so only because the Court had stricken the improper proof
  5   because it failed to comply with the local rules. (Ardalan Decl. ¶ 2.) Filing a valid
  6   proof of service does not undo the previous sanctionable conduct.
  7          D.    Whether the FAC states valid claims sufficient to survive a motion
  8                to dismiss does not mean Tauler had a proper purpose.
  9          Tauler appears to believe that he cannot be sanctioned for having an improper
 10   purpose so long as his claims are “non-frivolous” substantively. (Br. at 11-12.) The
 11   problem with that analysis is this: The claims asserted in the FAC are substantively
 12   non-frivolous—having survived a motion to dismiss (in part) for now—only because
 13   Tauler has made factual allegations that lack evidentiary support. It’s very easy to
 14   state “valid” legal claims when the factual bases for them are made up. The
 15   conduct—manufacturing facts to support those legal claims—proves the improper
 16   purpose. Tauler’s purpose in filing the FAC is not to vindicate its client’s “version of
 17   events” (Br. at 12), because that “version of events” is fiction. As set out in
 18   Defendants’ opening brief, Tauler’s purpose was to harass Defendants so that they
 19   would agree to allow Instagram to restore ENTtech’s account.
 20          Tauler’s resort to authority looking favorably on substantively non-frivolous
 21   claims in the context of Rule 11 does not work here. If the claims are substantively
 22   valid here, it is only because of Tauler’s sanctionable conduct and improper purpose.
 23   III.   CONCLUSION
 24          The Court should grant the motion and sanction Tauler for the reasons above
 25   and in Defendants’ motion.
 26

 27

 28
                                                   9
                     REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
Case 2:20-cv-06298-JWH-E Document 45 Filed 10/09/20 Page 11 of 11 Page ID #:651




  1

  2   Dated: October 9, 2020       Respectfully submitted,
  3                                PERKOWSKI LEGAL, PC
  4                                By:    /s/ Peter Perkowski
  5                                      Peter E. Perkowski
  6                                      Attorneys for Defendants
                                         Okularity, Inc. and Jon Nicolini
  7

  8
      Dated: October 9, 2020       ONE LLP
  9
                                   By:     /s/ Joanna Ardalan
 10                                      David Quinto
                                         Peter Afrasiabi
 11                                      Joanna Ardalan
 12                                      Attorneys for Defendants BackGrid USA, Inc.,
                                         Splash News and Picture Agency, LLC, and
 13                                      Xposure Photo Agency, Inc.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               10
                    REPLY MEMO OF Ps & As IN SUPPORT OF MOTION FOR SANCTIONS
